BLD-128 and BLD-129                            NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                         Nos. 12-1116 & 12-1127
                              ___________

                             NEAL C. FELIX,
                                  Appellant

                                     v.

            ALBERT EINSTEIN HEALTHCARE NETWORK
              ____________________________________

             On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
              (D.C. Civil Nos. 11-cv-04601 & 11-cv-4094)
              District Judge: Honorable Gene E.K. Pratter
              ____________________________________

                 Submitted for Possible Summary Action
            Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                              March 1, 2012

        Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                      (Opinion filed: March 21, 2012 )
                                _________

                                OPINION
                                _________




                                     1
PER CURIAM

      Neal C. Felix appeals the District Court’s orders granting appellee’s motions

to dismiss his complaints. For the reasons below, we will summarily affirm the

District Court’s judgments.

      In June 2011, Felix filed a complaint alleging that appellee discriminated

against him on the basis of race, sex, and age. It was docketed in the District Court

for the Eastern District of Pennsylvania at Civ. No. 11-cv-4094. Appellee filed a

motion to dismiss. The District Court determined that Felix’s EEOC charge had

been untimely filed and dismissed the complaint. After the District Court denied

his motion for reconsideration, Felix filed a notice of appeal which was docketed at

C.A. No. 12-1127.

      In July 2011, Felix filed another complaint alleging discrimination by

appellee.   It was docketed in the District Court for the Eastern District of

Pennsylvania at Civ. No. 11-cv-4601. Again, the District Court determined that

the EEOC charge was untimely filed and dismissed the complaint. After the

District Court denied his motion for reconsideration, Felix filed a notice of appeal

which was docketed at C.A. No. 12-1116.

      We have jurisdiction under 28 U.S.C. § 1291. We agree with the District

Court that Felix’s EEOC charges were untimely filed. Under 42 U.S.C. § 2000e-

5(e)(1), Felix needed to file his charges of discrimination within 300 days of the

                                         2
alleged unlawful employment actions.            Felix resigned from employment with

appellee in July 2008 and did not file his charges with the EEOC until February

2011 which is more than 300 days later.

         Felix does not dispute the relevant dates.        In his argument opposing

summary action, he appears to argue that his EEOC complaint against another

employer, Em-Star, should toll the time he had to file his EEOC charges against

appellee. He contends that he indicated on his complaint form against Em-Star

that the discriminatory acts were a continuing action. His arguments are without

merit.

         Felix appears to contend that the Supreme Court’s decision in Zipes v. Trans

World Airlines Inc., 455 U.S. 385 (1982), supports his arguments. The Supreme

Court in Zipes held that the time period for filing a charge of discrimination is not

a jurisdictional requirement. Instead, the statutory requirement is similar to a

statute of limitations that is subject to waiver, estoppel, and equitable tolling. Id. at

393. Here, the District Court did not treat the filing requirement as a jurisdictional

prerequisite; it determined that Felix’s charges were untimely filed and he was not

entitled to equitable tolling

         Summary action is appropriate if there is no substantial question presented in

the appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those




                                            3
set forth by the District Court, we will summarily affirm the District Court’s

orders. See Third Circuit I.O.P. 10.6.




                                         4